UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 19, 2010 Date of Report (Date of earliest event reported) SPRING CREEK CAPITAL CORP. (Exact name of registrant as specified in its charter) NEVADA 814-00783 98-0496750 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 120 Wall Street, 24th Floor New York, NY (Address of principal executive offices) (Zip Code) 646-896-3050 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Section 1 - Registrant’s Business and Operations Item 1.01 Entry into a Material Definitive Agreement. On May 19, 2010, the Registrant entered into a licensing agreement with McCoy Enterprise, LLC (the “licensor”), whereby the Registrant exclusively licensed a topical therapy treatment for open wounds such as venous statis or decubitus ulcers and the trade name “Debride” under which the treatment has been marketed. The exclusive license includes world-wide rights in perpetuity.The licensor received as consideration for the license a 49% interest in a subsidiary of the Registrant which will hold the marketing rights to any products developed utilizing the license.The Registrant is required to pay an annual licensing fee to the licensor of One Hundred Dollars ($100.00). ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (c) Exhibits. Exhibit Number Description Licensing Agreement dated May 19, 2010 between McCoy Enterprise, LLC and Spring Creek Capital Corp. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPRING CREEK CAPITAL CORP. Date: May 25, 2010 By: /s/ Kelly T. Hickel Kelly T. Hickel Chief Executive Officer
